 


109 HR 4049 IH: Early Pest Detection and Surveillance Improvement Act
U.S. House of Representatives
2005-10-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4049 
IN THE HOUSE OF REPRESENTATIVES 
 
October 7, 2005 
Mr. Pombo (for himself, Mr. Costa, Mr. Cardoza, Mr. Case, Mr. Nunes, Mr. Baca, Mr. Herger, Mr. Farr, Mr. Radanovich, Mr. Boyd, and Ms. Zoe Lofgren of California) introduced the following bill; which was referred to the Committee on Agriculture
 
A BILL 
To authorize the Secretary of Agriculture to enter into cooperative agreements with State and local governments to augment their efforts to conduct early detection and surveillance to prevent the establishment or spread of plant pests that endanger agriculture, the environment, and the economy of the United States. 
 
 
1.Short titleThis Act may be cited as the Early Pest Detection and Surveillance Improvement Act.  
2.Support for commodity inspection efforts to prevent introduction or spread of pests 
(a)DefinitionsIn this section: 
(1)Department of agricultureThe term department of agriculture means an agency of a State or political subdivision of a State that has a legal responsibility to perform early pest detection and surveillance activities. 
(2)Early pest detection and surveillanceThe term early pest detection and surveillance means the full range of activities undertaken to find newly introduced pests, whether new to the United States or new to certain areas of the United States, before the pests become established, or before pest infestations become too large and costly to eradicate or control. 
(3)PestThe term pest has the meaning given the term plant pest in section 403(14) of the Plant Protection Act (7 U.S.C. 7702(14)).  
(4)SecretaryThe term Secretary means the Secretary of Agriculture. 
(5)StateThe term State means— 
(A)each of the several States; 
(B)the District of Columbia; 
(C)the Commonwealth of Puerto Rico; 
(D)Guam; 
(E)American Samoa; 
(F)the Commonwealth of the Northern Mariana Islands; 
(G)the Federated States of Micronesia; 
(H)the Republic of the Marshall Islands; 
(I)the Republic of Palau; and 
(J)the United States Virgin Islands. 
(b)Cooperative agreements authorizedSubject to the availability of appropriated funds to carry out this section, the Secretary of Agriculture may enter into a cooperative agreement with a department of agriculture for the purpose of assisting early pest detection and surveillance efforts by the department of agriculture through an array of methods, including survey, pest trapping, sampling or surveillance of domestic shipments, specimen collection, and modeling and mapping of pest populations. 
(c)ApplicationA department of agriculture seeking to enter into a cooperative agreement under this section shall submit an application to the Secretary containing such information as the Secretary may require. The Secretary shall notify applicants of the following: 
(1)The requirements to be imposed on a department of agriculture for auditing of, and reporting on, the use of any funds provided by the Secretary under the cooperative agreement. 
(2)The criteria to be used to ensure that early pest detection and surveillance activities supported under the cooperative agreement are based on knowledge, experience, and capabilities. 
(3)The means of identifying pathways of pest introductions. 
(4)The methods to be used to determine the level of support for proposed early pest detection and surveillance activities by private and public interests adversely affected by pests. 
(d)ConsultationThe Secretary will consult with the National Plant Board and the National Association of State Departments of Agriculture in carrying out this section. 
(e)Special considerationsIn determining whether to enter into a cooperative agreement with a department of agriculture under this section, and the amount of any funds to be provided under the agreement, the Secretary shall consider the following factors: 
(1)The potential economic risk to the people, plants, livestock, property, economy, and environment of the State due to the introduction of a pest. 
(2)The likelihood that the early pest detection and surveillance activity to be supported will prevent the introduction of a pest or facilitate the eradication of a pest. 
(3)The extent to which the funds provided under the agreement will be used to leverage non-Federal funds. 
(4)The extent to which departments of agriculture in the State are conducting early pest detection and surveillance activities to prevent the introduction of pests or facilitate the eradication of a pest. 
(5)The extent to which the early pest detection and surveillance activity would provide a comprehensive approach that would compliment Federal exclusion activities. 
(6)Such other factors as the Secretary determines to be appropriate. 
(f)Use of fundsA department of agriculture that receives funds under this section shall use the funds to carry out early pest detection and surveillance activities to prevent the introduction of a pest or facilitate the eradication of a pest. These funds are intended to augment the funds otherwise available to a department of agriculture to perform early pest detection and surveillance activities, and not to replace such funds.  
(g)Cost-sharing requirements 
(1)Federal cost shareExcept as provided in paragraph (3), the Federal share of the cost of carrying out an authorized early pest detection and surveillance activity under this section shall not exceed 50 percent. 
(2)Form of non-federal cost shareThe non-Federal share of the cost of carrying out an authorized early pest detection and surveillance activity may be provided in cash or in kind. 
(3)ExceptionParagraph (1) shall not apply to a early pest detection and surveillance activity in any case which— 
(A)the Secretary establishes criteria that would apply in any situation in which, with respect to an early pest detection and surveillance activity, a Federal share of greater than 50 percent is necessary to meet the needs of an underserved area or to address a critical need that cannot be addressed by other means; and 
(B)the activity meets those criteria, as determined by the Secretary. 
(h)Reporting requirementNot later than 180 days after the date of completion of an early pest detection and surveillance activity conducted by a department of agriculture using funds provided under this section, the department of agriculture shall submit to the Secretary a report that describes the purposes and results of the activities. 
(i)Relationship to other programsFunds made available under this section are intended to supplement, and not replace, assistance made available to departments of agriculture under other laws to support early pest detection and surveillance activities.  
(j)No effect on PILT paymentsThe receipt of a funds by any department of agriculture of a State under this section shall have no effect on the amount of any payment received by the State under chapter 69 of title 31, United States Code. 
(k)Authorization of appropriations There are authorized to be appropriated to the Secretary such sums as may be necessary for each of the fiscal years 2006 through 2010 to carry out this section. Not more than five percent of the funds made available for a fiscal year may be used by the Secretary for administrative costs. 
 
